BUSSEY, Judge.
Earl Raymond Hawes, hereinafter referred to as defendant, was charged by Information in the District Court of Tulsa County, Case No. CRF-69-1900 with the offense of Second Degree Forgery where, after being thoroughly advised of his constitutional rights in the presence of his retained counsel, the defendant entered a plea of guilty. The court accepted the plea of guilty and sentenced the defendant to four *284years imprisonment, the same to run concurrently with the judgment and sentence entered in Tulsa County District Court Case No. CRF-69-2022.
On appeal he alleges that his plea of guilty was entered as a result of being threatened with a robbery charge in the event he did not enter a plea of guilty.
We are of the opinion that the record amply supports the finding of the trial court that the defendant freely and voluntarily entered a plea of guilty with full knowledge of the nature and consequence of such plea, after having consulted with his retained counsel who appeared with him at the time judgment and sentence was pronounced on his plea of guilty. Under such circumstances we are of the opinion that the judgment and sentence should be, and the same is hereby, affirmed.
BRETT, P. J., and NIX, J., concur.